 

Exhibit 10.1

 

English Summary of the Line of Credit Agreement (“Line of Credit”), dated and
finalized November 30, 2017, between Banco Nacional de Comercio Exterior, S.N.C.
a Mexican federal development banking institution (“Bancomext”) and Compañia
Minera Pangea S.A. de C.V. (“CMP”).

 

Parties to the Agreement: Banco Nacional de Comercio Exterior, S.N.C. and
Compañia Minera Pangea, S.A. de C.V.

 

Subject Matter of Agreement: Provision of a Line of Credit granted to CMP by
Bancomext in an amount up to 120 million Mexican pesos.

 

Use of Proceeds:  CMP is obligated to use the Line of Credit funds (i) to
finance up to 90% of the value added tax (“VAT”) refunds related to the cost of
the El Gallo 1 project, (ii) as working capital and (iii) for other expenses
related to CMP’s mining activity.

 

Advances:  The Line of Credit will be available for withdrawal for one (1)  year
beginning from the date of execution. CMP must provide to Bancomext certain
required documentation listed in the Line of Credit  five (5) days in advance of
any withdrawal.

 

Term: Any amounts borrowed under the Line of Credit will be payable in one lump
sum payment twenty-four (24) months after the date of the first withdrawal,
including principal and any accrued interest.  CMP is permitted to prepay any
amounts owed without penalty or commission.

 

Interest:  The interest rate for each advance is as agreed upon by the parties
prior to each advance.  The interest rate will be reviewed and adjusted on a
quarterly basis.  Any accrued interest is payable quarterly.  In case of late
payment of interest due, the rate shall be twice the ordinary interest rate as
agreed between CMP and Bancomext.

 

Other fees:  A fee of 1% of the total Line of Credit amount was charged upon
execution of the agreement, together with other banking service fees for any
services CMP may request. There is no stand-by fee applicable to the line of
credit.

 

Affirmative and Negative Covenants:

 

·



CMP is required to provide to Bancomext all financial statements (interim and
audited annual) on a quarterly basis during the term of the Line of Credit. 
McEwen is required to provide to Bancomext all financial statements McEwen files
with the US Securities and Exchange Commission within 10 days of submission;

 

·



CMP must not change its shareholder structure without the consent of Bancomext;

 

·



CMP must notify Bancomext of any circumstance affecting the recovery of the VAT
balance within two (2) days from being notified by the Tax Administration
Service (“SAT”);

 



1

 

--------------------------------------------------------------------------------

 

 

·



CMP shall maintain a bank account (“VAT Account”) with Banco Nacional de Mexico
(“Banamex”) to deposit and transfer the VAT amounts; and deliver to Bancomext a
copy of the statement of VAT Account within five (5) days following the end of
each month;

 

·



CMP is required to deposit any portion of the VAT refund it collects into the
VAT Account; deposit the VAT applied as reduction by final compensation of each
fiscal year into the VAT Account; and report existence of embargoes or trade
offsets that affect the VAT refund;

 

·



Maintain a specified reserve for a special mining tax;

 

·



Contract and utilize PwC Mexico as tax advisor;

 

·



CMP shall not instruct SAT to deposit the VAT refunds into any account, other
than the designated VAT Account, without acknowledgment and approval of
Bancomext. Further, CMP shall not file supplementary tax returns without
acknowledgment and approval of Bancomext, unless to correct an error. CMP shall
not request compensation for other tax credits or liabilities that may affect
the VAT returns claimed and shall not withdraw from the tax authority any VAT
claim filed under the terms of the Line of Credit without prior written consent
by Bancomext unless such withdrawal is filed by the same tax authority and
followed by a submission of a VAT claim to replace the original within sixty
(60) days of such withdrawal; and

 

·



Maintain specified books and records and permit inspection by Bancomext.

 

Joint Obligor and Subordination:  McEwen agreed to guarantee all of CMP’s
obligations under the Line of Credit.  Further, McEwen agreed to subordinate to
Bancomext all of McEwen’s right to payment and claim of all debt obligations
owing by CMP to McEwen (“Subordinated Debt”) until all obligations are met under
the Line of Credit.  If McEwen receives a Subordinated Debt payment from CMP,
McEwen is required to remit the same to Bancomext within twenty-four (24) hours
of receipt.

 

Pledge:  CMP is obliged to simultaneously enter into a non-dispossessory pledge
agreement with Bancomext, pledging the amounts deposited in the VAT Account.

 

Insurance:  Upon the first advance on the Line of Credit, CMP must provide
Bancomext with a copy of an insurance policy that covers risks associated with
the mining industry for at least 100% of the amount granted under the Line of
Credit.

 

Events of Acceleration:  The Line of Credit will be deemed due immediately,
without notification required, if CMP does not make timely payments of the
principal, interest or commissions; or if CMP is no longer in good standing
regarding tax obligations and labor remittances; if CMP has been involved in
paying bribes to a government or government official in regards to obtaining the
approval of this Line of Credit; or if CMP modifies the shareholder capital
structure in such way that the major shareholder does no longer hold 51% of the
shares, without prior consent of Bancomext.

 



2

 

--------------------------------------------------------------------------------

 

 

Payment of expenses:  CMP will pay all the expenses generated from the Line of
Credit, along with any related duties, fees, taxes and others. In case of
failure to pay, all expenses due will be subject to a 25% annual ordinary
interest on the amount remaining unpaid.  Proof of payment must be provided to
Bancomext.

 

Enforcement:  Bancomext has the right to obtain payment through commercial
enforcement, as per Article 1395 of the Commercial Code (Codigo de Comercio de
Mexico) of any amounts owed by CMP.

 

Governing Law and Jurisdiction: The Line of Credit will be exclusively governed
by and construed according to the laws and jurisdiction of Mexico City (formerly
the Federal District). The parties waive any other jurisdiction.

3

 

--------------------------------------------------------------------------------